DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Posseme, US 2017/0154826.
	Regarding Claim 1, Posseme teaches a method for forming spacers on a transistor gate pattern comprising the following successive steps:

depositing on the gate pattern 120 and the active layer 146, a first layer 152 made of a first dielectric material having a thickness e1, the first layer comprising first side portions  covering the side edges of the gate pattern, and further comprising first basal portions extending parallel to said basal plane and covering the active layer (Fig. 4a),
carrying out an anisotropic modification (paragraphs 112, 127 and 193 – 195) of said first layer  along a direction parallel to the side edges, (Fig. 4c), 
carrying at least one sequence comprising the following steps: 
depositing on said first layer, a second layer 190 made of a second dielectric material having a thickness e2 and comprising second side portions covering the first non-modified side portions, said second side portions being directly in contact with the first non-modified side portions, and second basal portions, extending parallel to the basal plane and covering the first modified basal portions (Fig. 4d), and 
carrying out an anisotropic etching of said second layer along said direction parallel to the side edges, so as to remove the second basal portions4Docket No. 531553US Preliminary Amendmentand conserving at least one portion of the second non-modified side portions (Fig. 4e),
removing the first modified basal portions which are stripped from said anisotropic etching of said second layer by conserving the first and second non-modified side portions to form spacers, by selective etching of the first modified dielectric material vis-a-vis the first non-modified dielectric material, of the second 
Posseme fails to teach during the anisotropic modification of the first protective layer so as to obtain first modified basal portions by conserving first non-modified side portions (paragraph 198).
However, it would have been obvious to one with ordinary skill in the art at the time of the invention that since the layer 150 is modified throughout the whole thickness, the first modified basal portions will be obtained by conserving first non-modified side portions as taught in paragraph 198.
	Regarding Claim 2, Posseme teaches the deposition of the first and second  layers and the anisotropic modification are produced within one same reactor in paragraphs 205, 213 and 214.
Regarding Claim 3, Posseme teaches wherein e1 is less than e2 in paragraph 74.
Regarding Claim 4, Posseme teaches the thickness el is less than or equal to 2nm (10-9 meters) in paragraph 53.
Regarding Claim 5, Posseme teaches sequence is repeated a number of times making it possible to obtain spacers having a thickness E = e1 + e2 with E ≤ 30nm in paragraphs 51 – 53.
Regarding Claim 6, Posseme teaches the deposition of the first and second (12) layers is a 5Docket No. 531553US Preliminary Amendmentconformal deposition, such that the first side and basal portions have substantially the same thickness e1, and that the second side and basal portions have substantially the same thickness e2 in paragraphs 140 and 200.
Regarding Claim 7, Posseme teaches plasma enhanced deposition in paragraph 208.
Regarding Claim 8, Posseme teaches the anisotropic modification is done by implanting ions coming from a plasma along the direction parallel to the side edges, the ions being hydrogen- or helium-based in paragraphs 47 – 50 and 167.
Regarding Claim 9, Posseme teaches the anisotropic modification of said first layer is carried out so as to obtain first modified basal portions along the whole of the thickness e1 thereof and by conserving the first non-modified side portions in paragraphs 112 – 114.
Regarding Claim 10, Posseme teaches the anisotropic etching of the second layer is done by ions coming from a plasma along the direction parallel to the side edges, from at least one species heavier than helium in paragraphs 213 – 216.
Regarding Claim 11, Posseme teaches at least one species is not of a CxHy, type where x is a proportion of carbon (C) and y is a proportion of hydrogen (H) in paragraph 216.
Regarding Claim 12, Posseme teaches the first dielectric material and the second dielectric material each have a dielectric constant less than or equal to 7 in paragraphs 21, 63, 104,144 and claim 33.
Regarding Claim 13, Posseme teaches the first dielectric material and the second dielectric material are selected from among SiN, SiCO, SiC, SiCN, SiOCN, SiCBN, SiOCH, CBN, BN, SiCBO, and SiO2 in paragraph 101.  
Regarding Claim 14, Posseme teaches the first dielectric material and the second dielectric material can be identical as stated in in paragraph 101.  
Regarding Claim 15, Posseme teaches the selective etching of the first modified dielectric material is a wet etching using a solution taken from among: a hydrofluoric (HF) acid-based solution, the hydrofluoric (HF) acid-based solution preferably having an HF dilution comprised between 0.1% and 5% by mass in paragraphs 231 and 258.
Regarding Claim 16, Posseme teaches a method for producing a FinFET or FDSOI type transistor comprising a stack comprising at least one active layer extending along a7Docket No. 531553US Preliminary Amendment basal plane and a gate pattern surmounting the active layer, the gate pattern having side edges extending along planes substantially perpendicular to the active layer  the method comprising a method for forming spacers on the gate pattern in paragraphs 247 and 255.
Regarding Claim 17, Posseme teaches e1 < 0.5 x e2 in paragraphs 74 and 191.   
Regarding Claim 18, Posseme fails to teach sequence is repeated a number of times making it possible to obtain spacers having a thickness E = e1 + e2 with E ≤ 15nm.
However, given the substantial teaching of Posseme, it would have been obvious to one with ordinary skill in the art at the time of the invention to judiciously adjust and control these parameters during the formation of the spacers through routine experimentation and optimization to achieve optimum benefits (see MPEP 2144.05) and it would not yield any unexpected results. 
Note that the specification contains no disclosure of either the critical nature of the claimed processes or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen methods or upon another variable recited in a claim, the Applicant must show that the chosen methods or variables are critical (Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir., 1990)).  See also In re Aller, Lacey and Hall (10 USPQ 233 – 237) “It is not inventive to discover optimum or workable ranges by routine experimentation”.
Regarding Claim 19, Posseme teaches the deposition of the first and second layers is done by a plasma enhanced deposition method selected from among a plasma enhanced atomic layer deposition (PEALD) and a plasma enhanced chemical vapour deposition (PECVD) in paragraph 208.  
Regarding Claim 20, Posseme teaches the anisotropic etching of the second layer is done by ions coming from a plasma along the direction parallel to the side edges, selected from argon (Ar) or a heavier species in paragraphs 215 and 216.
    PNG
    media_image1.png
    7
    36
    media_image1.png
    Greyscale
  
Conclusion 	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Raley, US 2015/0249017 teaches method for forming gate spacers by spacer material modification to improve K value.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        October 18, 2021